    Case 2:98-cr-00207-JTM-MBN Document 1432 Filed 06/26/20 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                CRIMINAL ACTION


VERSUS                                                  NO: 98-207


TREVOR WILLIAMS                                         SECTION "H"



                          ORDER AND REASONS

      Before   the    Court   is   Defendant   Trevor   Williams’s   Motion   for
Compassionate Release (Doc. 1429). For the following reasons, the Motion is
DENIED.


                                   BACKGROUND
      Defendant Trevor Williams has 2.5 years left on a 25-year sentence for
solicitation to commit murder and for using and carrying a firearm in relation
to a drug trafficking crime. He is currently housed at FCI Beckley. Defendant
moves this Court for compassionate release in light of the COVID-19 virus
pandemic. The Government opposes. This matter was considered on an
expedited basis.


                              LAW AND ANALYSIS
      Defendant requests compassionate release, alleging that if he contracts
COVID-19, he is at high risk for complications because of his pre-existing
health conditions. Specifically, Defendant is 43 years old and suffers from “a

                                           1
    Case 2:98-cr-00207-JTM-MBN Document 1432 Filed 06/26/20 Page 2 of 6



heart murmur, glaucoma, arthritis (lower back) and three fractured disc[s] in
his neck.” 1
      “The district court’s jurisdiction to correct or modify a defendant’s
sentence is limited to those specific circumstances enumerated by Congress in
18 U.S.C. § 3582.” 2 Section 3582(c), as amended by the First Step Act, states
in relevant part that:
      The court may not modify a term of imprisonment once it has been
      imposed except that-- (1) in any case-- (A) the court, upon motion
      of the Director of the Bureau of Prisons, or upon motion of the
      defendant after the defendant has fully exhausted all
      administrative rights to appeal a failure of the Bureau of Prisons
      to bring a motion on the defendant's behalf or the lapse of 30 days
      from the receipt of such a request by the warden of the defendant's
      facility, whichever is earlier, may reduce the term of imprisonment
      (and may impose a term of probation or supervised release with or
      without conditions that does not exceed the unserved portion of the
      original term of imprisonment), after considering the factors set
      forth in section 3553(a) to the extent that they are applicable, if it
      finds that—
               (i)    extraordinary and compelling reasons warrant such a
                      reduction; or
               (ii)   the defendant is at least 70 years of age, has served at
                      least 30 years in prison, pursuant to a sentence
                      imposed under section 3559(c), for the offense or
                      offenses for which the defendant is currently
                      imprisoned, and a determination has been made by
                      the Director of the Bureau of Prisons that the
                      defendant is not a danger to the safety of any other
                      person or the community, as provided under section
                      3142(g);
      and that such a reduction is consistent with applicable policy
      statements issued by the Sentencing Commission[.]




      1   Doc. 1429.
      2   United States v. Garcia, 606 F.3d 209, 212 (5th Cir. 2010).

                                                  2
    Case 2:98-cr-00207-JTM-MBN Document 1432 Filed 06/26/20 Page 3 of 6



         The Sentencing Commission’s policy statement regarding compassionate
release sets forth what facts are considered “extraordinary and compelling.”
“Although historically sentence reductions could be ordered only upon a motion
by the Director of the Bureau of Prisons, the First Step Act of 2018 amended
the statute to additionally allow prisoners to petition the Court.” 3 The
Sentencing Commission’s policy statements have not, however, been amended
since the enactment of the First Step Act, “and consequently, a portion of the
policy statement now squarely contradicts 18 U.S.C. § 3582(c)(1)(A) as
amended.” 4 In recognizing this discrepancy,

         [m]any courts have concluded that this discrepancy means that the
         Sentencing Commission does not have a policy position applicable
         to motions for compassionate release filed by defendants pursuant
         to the First Step Act. Accordingly, other district courts have found
         that they have discretion to determine what constitutes an
         “extraordinary and compelling reason[ ]” on a case by case basis,
         and reliance on the policy statement may be helpful, but not
         dispositive. 5
The policy statement states that, provided a defendant is not a danger to the
community, extraordinary and compelling reasons exist under the following
circumstances:

   (A) Medical Condition of the Defendant.—
         (i) The defendant is suffering from a terminal illness (i.e., a serious
             and advanced illness with an end of life trajectory). A specific
             prognosis of life expectancy (i.e., a probability of death within a
             specific time period) is not required. Examples include
             metastatic solid-tumor cancer, amyotrophic lateral sclerosis
             (ALS), end-stage organ disease, and advanced dementia.


         3   United States v. Perdigao, No. CR 07-103, 2020 WL 1672322, at *2 (E.D. La. Apr. 2,
2020).
         4   Id.
         5   Id.

                                                    3
    Case 2:98-cr-00207-JTM-MBN Document 1432 Filed 06/26/20 Page 4 of 6



      (ii) The defendant is—
      (I) suffering from a serious physical or medical condition,
      (II) suffering from a serious functional or cognitive impairment, or
      (III) experiencing deteriorating physical or mental health because
          of the aging process,
      that substantially diminishes the ability of the defendant to
      provide self-care within the environment of a correctional facility
      and from which he or she is not expected to recover.
   (B) Age of the Defendant.--The defendant (i) is at least 65 years old;
      (ii) is experiencing a serious deterioration in physical or mental
      health because of the aging process; and (iii) has served at least 10
      years or 75 percent of his or her term of imprisonment, whichever
      is less.
   (C) Family Circumstances.—
   (i) The death or incapacitation of the caregiver of the defendant's
       minor child or minor children.
   (ii) The incapacitation of the defendant's spouse or registered partner
       when the defendant would be the only available caregiver for the
       spouse or registered partner.
   (D) Other Reasons.--As determined by the Director of the Bureau of
      Prisons, there exists in the defendant’s case an extraordinary and
      compelling reason other than, or in combination with, the reasons
      described in subdivisions (A) through (C). 6
      Defendant has exhausted his administrative remedies under 18 U.S.C. §
3582(c)(1)(A), and therefore this Court has jurisdiction to consider this request.
To succeed on a motion for compassionate release, Defendant must show
extraordinary and compelling reasons. Defendant has not shown how his heart
murmur, glaucoma, arthritis, or fractured discs constitute an extraordinary
and compelling reason for release, especially when as of the date of this Order



      6   U.S.S.G. 1B1.13.

                                           4
     Case 2:98-cr-00207-JTM-MBN Document 1432 Filed 06/26/20 Page 5 of 6



no inmates are currently positive for COVID-19 at the facility where he is
housed. 7 The Centers for Disease Control (“CDC”) has identified those that are
65 years and older or suffer from serious heart conditions, chronic lung disease,
diabetes, obesity, liver or kidney disease, or immune disorders as at a higher
risk for severe illness from COVID-19. 8 Defendant has not alleged that he
suffers from any of these high-risk conditions. “General concerns about
possible exposure to COVID-19 do not meet the criteria for extraordinary and
compelling reasons for a reduction in sentence set forth in the Sentencing
Commission’s policy statement on compassionate release, U.S.S.G. §
1B1.13.23.” 9 Defendant has therefore failed to show an extraordinary and
compelling reason for compassionate release.


                                     CONCLUSION
       IT IS ORDERED that Defendant’s Motion for Compassionate Release
is DENIED.



                     New Orleans, Louisiana, on this 26th day of June, 2020.



       7    Federal Bureau of Prisons, COVID-19 Coronavirus, available at
https://www.bop.gov/coronavirus/ (last visited June 25, 2020).
        8  Centers for Disease Control, At Risk for Severe Illness, available at
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-
risk.html (last visited June 25, 2020).
        9 United States v. Clark, No. CR 17-85-SDD-RLB, 2020 WL 1557397, at *5 (M.D. La.

Apr. 1, 2020); United States v. Martinez Hernandez, No. 3:19-CR-346-K, 2020 WL 1876102,
at *3 (N.D. Tex. Apr. 14, 2020) (“[R]equests for release in light of the COVID-19 pandemic
have been considered under the ‘compelling reason’ prong of § 3142(i). The growing number
of jurisdictions using this approach have found that generalized COVID-19 fears and
speculation are insufficient to meet this prong, and have instead looked to the specificity of
the defendant’s concerns in order to make an individualized determination of whether
temporary release is warranted.” (internal citation omitted)) (and cases cited therein).



                                                 5
Case 2:98-cr-00207-JTM-MBN Document 1432 Filed 06/26/20 Page 6 of 6




                              ______________________________________
                              JANE TRICHE MILAZZO
                              UNITED STATES DISTRICT JUDGE




                                   6
